At the time appellant entered his plea of guilty to all four counts the prosecuting attorney gave a statement of facts to support the charges which included the following:
"* * * and during the times I mentioned on various occasions, the defendant had Regina engage in fellatio, he would have her touch his genital areas and he touched her genital areas and on occasions he would show her magazines that were pictures of adults engaging in sex acts."
The majority agrees that the only possibility of allied offenses of similar import in this case concerns the two counts of sexual battery which deal with sexual conduct when the offender is the parent of the victim. Sexual conduct includes fellatio.
I feel that the statement of facts, as given, refers to sexual conduct on various occasions, meaning more than one time, and that no further hearing is necessary to determine the propriety of imposing consecutive sentences.
I would affirm the sentence of the trial court and thus dissent.